EXHIBIT 10.10

 

CHART INDUSTRIES, INC.

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective as of the      day of         , 20     by and between CHART
INDUSTRIES, INC., a Delaware corporation (the “Corporation”), and
                 (“Indemnitee”),              of the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as Directors
and/or Officers the most capable persons available such as Indemnitee; and

 

WHEREAS, the prevalence of corporate litigation subjects directors and officers
to expensive litigation risks and it is the policy of the Corporation to
indemnify its Directors and/or Officers so as to provide them with the maximum
possible protection permitted by law; and

 

WHEREAS, in addition, because the statutory indemnification provisions of the
Delaware General Corporation Law (the “DGCL”) expressly provide that such
statutory indemnification provisions are non-exclusive, it is the policy of the
Corporation to indemnify its Directors and Officers who, on behalf of the
Corporation, have entered into settlements of derivative suits provided they
have not breached the applicable statutory standard of conduct; and

 

WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation (the “Certificate”), By-laws (the
“By-laws”), and insurance, if any, as adequate in the present circumstances, and
considers it necessary and desirable to his or her service as a Director and/or
Officer to have adequate protection, and the Corporation desires to provide such
protection to induce Indemnitee to serve in such capacity; and

 

WHEREAS, the DGCL provides that indemnification of directors and officers of a
corporation may be authorized by agreement, and thereby contemplates that
contracts of this nature may be entered into between the Corporation and
Indemnitee.

 

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, the Corporation and Indemnitee do hereby agree as follows:

 

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
Director and/or Officer of the Corporation for so long as he or she is duly
elected or appointed or until such time as he or she tenders his or her
resignation in writing or is otherwise terminated or properly removed from
office.

 

The Corporation expressly confirms and agrees that (i) it has entered into this
agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to continue to serve as a Director and/or Officer of the
Corporation and (ii) the obligations imposed on the Corporation hereby cover
service by Indemnitee during and after the period with respect to Indemnitee’s
service on the Board of Directors, or as an Officer, of the



--------------------------------------------------------------------------------

Corporation, including, specifically, the period prior to the date of this
Agreement. The Corporation acknowledges that Indemnitee is relying upon this
Agreement in continuing in his or her capacity as a Director and/or Officer of
the Corporation.

 

2. Definitions. As used in this Agreement:

 

(a) The term “Proceeding” shall include any threatened, pending, or completed
action, suit, arbitration or proceeding, whether brought by or in the right of
the Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a Director
and/or Officer of the Corporation or any subsidiary of the Corporation, by
reason of any action taken by Indemnitee or of any inaction on his or her part
while acting as such a Director and/or Officer, or by reason of the fact that he
or she is or was serving at the request of the Corporation as a director,
officer, member or manager, partner, trustee, employee, agent, or fiduciary of
another corporation (domestic or foreign, nonprofit or for profit), limited
liability company, partnership, joint venture, trust or other enterprise; in
each case whether before or after the date of this Agreement and whether or not
he or she is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification or reimbursement can be provided
under this Agreement.

 

(b) The term “Expenses” shall include, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, attorneys’
fees and disbursements and any expenses of establishing a right to
indemnification under Paragraph 8 of this Agreement, but shall not include the
amount of judgments, fines or penalties against or settlements paid by
Indemnitee.

 

(c) References to “other enterprise” shall include, without limitation, employee
benefit plans; references to “fines” shall include, without limitation, any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the Corporation” shall include, without limitation,
any service as a Director and/or Officer of the Corporation which imposes duties
on, or involves services by, such Director and/or Officer with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he or she reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.

 

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Paragraph 3 if Indemnitee
is a party to or threatened to be made a party to or otherwise involved in any
Proceeding (other than a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a Director and/or Officer of the Corporation or a subsidiary of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
member or manager, partner, trustee, employee, agent, or fiduciary of another
corporation (domestic or foreign, nonprofit or for profit), limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether before or after the date of this Agreement,

 

2



--------------------------------------------------------------------------------

against all Expenses, judgments, settlements, fines and penalties, actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of such Proceeding, but only if Indemnitee acted in good faith and in a manner
which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation and, in the case of a criminal proceeding, had no
reasonable cause to believe that his or her conduct was unlawful. The
termination of any such Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation, and with respect to any criminal proceeding, that
such person had reasonable cause to believe that his or her conduct was
unlawful.

 

4. Indemnity for Expenses in Proceedings by or in the Right of the Corporation.
The Corporation shall indemnify Indemnitee in accordance with the provisions of
this Paragraph 4 if Indemnitee is a party to or threatened to be made a party to
any Proceeding by or in the right of the Corporation to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a Director and/or
Officer of the Corporation or a subsidiary of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, member or
manager, partner, trustee, employee, agent, or fiduciary of another corporation
(domestic or foreign, nonprofit or for profit), limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether
before or after the date of this Agreement, against all Expenses actually and
reasonably incurred by Indemnitee in connection with the defense of such
Proceeding, but only if he or she acted in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Corporation, except that no indemnification for Expenses shall be made under
this Paragraph 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged by court order or judgment to be liable to the
Corporation, unless and only to the extent that any court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses as
such court shall deem proper.

 

5. Indemnity for Amounts Paid in Settlement in Proceedings by or in the Right of
the Corporation. The Corporation shall indemnify Indemnitee in accordance with
the provisions of this Paragraph 5 if Indemnitee is a party to or threatened to
be made a party to any Proceeding by or in the right of the Corporation to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a Director and/or Officer of the Corporation or a subsidiary of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
member or manager, partner, trustee, employee, agent, or fiduciary of another
corporation (domestic or foreign, nonprofit or for profit), limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether before or after the date of this Agreement, against all amounts actually
and reasonably paid in settlement by Indemnitee in connection with any such
Proceeding, but only if he or she acted in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Corporation.

 

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

 

3



--------------------------------------------------------------------------------

7. Advances of Expenses. Any Expenses incurred by or on behalf of Indemnitee
pursuant to Paragraphs 3 or 4 in any Proceeding shall be paid by the Corporation
in advance upon the written request of Indemnitee if Indemnitee shall undertake
to (a) repay such amount to the extent that it is ultimately determined that
Indemnitee is not entitled to indemnification hereunder, and (b) reasonably
cooperate with the Corporation concerning the action, suit or proceeding giving
rise to the Expenses. Any advances to be made under this Paragraph 7 shall be
paid by the Corporation to Indemnitee within 30 days following delivery of a
written request therefor by Indemnitee to the Corporation.

 

8. Procedure. Any indemnification and advances provided for in Paragraph 3, 4, 5
and 6 shall be made no later than 30 days after receipt of the written request
of Indemnitee. If a claim under this Agreement, under any statute, or under any
provision of the Corporation’s Certificate or its By-laws providing for
indemnification, is not paid in full by the Corporation within 30 days after a
written request for payment thereof has first been received by the Corporation,
Indemnitee may, but need not, at any time thereafter bring an action against the
Corporation to recover the unpaid amount of the claim and, subject to the other
provisions of this Agreement, Indemnitee shall also be entitled to be paid for
the Expenses of bringing such action. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
connection with any action, suit or proceeding in advance of its final
disposition) that Indemnitee has not met the standards of conduct that make it
permissible under applicable law for the Corporation to indemnify Indemnitee for
the amount claimed, but the burden of proving such defense shall be on the
Corporation and Indemnitee shall be entitled to receive advance payments of
expenses pursuant to Paragraph 7 hereof unless and until such defense may be
finally adjudicated by court order or judgment from which no further right of
appeal exists. It is the parties’ intention that if the Corporation contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification shall be for the court or arbitrator, as applicable, to decide,
and neither the failure of the Corporation (including its Board of Directors,
any committee or subgroup of the Board of Directors, independent legal counsel
or its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

 

9. Allowance for Compliance with SEC Requirements. Indemnitee acknowledges that
the Securities and Exchange Commission (“SEC”) has expressed the opinion that
indemnification of directors and officers from liabilities under the Securities
Act of 1933, as amended (the “Act”), is against public policy as expressed in
the Act and, is therefore, unenforceable. Indemnitee hereby agrees that it will
not be a breach of this Agreement for the Corporation to undertake with the SEC
in connection with the registration for sale of any stock or other securities of
the Corporation from time to time that, in the event a claim for indemnification
against such liabilities (other than the payment by the Corporation of expenses
incurred or paid by a director or officer of the Corporation in the successful
defense of any

 

4



--------------------------------------------------------------------------------

action, suit or proceeding) is asserted in connection with such stock or other
securities being registered, the Corporation will, unless in the opinion of its
counsel the matter has been settled by controlling precedent, submit to a court
of competent jurisdiction on the question of whether or not such indemnification
by it is against public policy as expressed in the Act and will be governed by
the final adjudication of such issue. Indemnitee further agrees that such
submission to a court of competent jurisdiction shall not be a breach of this
Agreement.

 

10. Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Certificate or the By-laws of the
Corporation, any agreement, any vote of stockholders or disinterested directors,
the DGCL, or otherwise, both as to action in his or her official capacity and as
to action in another capacity while holding such office.

 

The indemnification under this Agreement for any action taken or not taken while
serving in an indemnified capacity shall continue as to Indemnitee even though
he or she may have ceased to be a Director and/or Officer and shall inure to the
benefit of the heirs, executors and personal representatives of Indemnitee.

 

11. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some claims, issues or
matters, but not as to other claims, issues or matters, or for some or a portion
of the Expenses, judgments, fines or penalties actually and reasonably incurred
by Indemnitee or amounts actually and reasonably paid in settlement by
Indemnitee in the investigation, defense, appeal or settlement of any
Proceeding, but not for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such claims, issues or
matters or Expenses, judgments, fines, penalties or amounts paid in settlement
to which Indemnitee is entitled.

 

12. No Rights of Continued Employment. Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment.

 

13. Reimbursement to Corporation by Indemnitee; Limitation on Amounts Paid by
Corporation. To the extent Indemnitee has been indemnified by the Corporation
hereunder and later receives payments from any insurance carrier covering the
same Expenses, judgments, fines, penalties or amounts paid in settlement so
indemnified by the Corporation hereunder, Indemnitee shall immediately reimburse
the Corporation hereunder for all such amounts received from the insurer.

 

Notwithstanding anything contained herein to the contrary, Indemnitee shall not
be entitled to recover amounts under this Agreement which, when added to the
amount of indemnification payments made to, or on behalf of, Indemnitee, under
the Certificate or By-laws of the Corporation, in the aggregate exceed the
Expenses, judgments, fines, penalties and amounts paid in settlement actually
and reasonably incurred by Indemnitee (“Excess Amounts”). To the extent the
Corporation has paid Excess Amounts to Indemnitee, Indemnitee shall be obligated
to reimburse the Corporation for such Excess Amounts.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, the Corporation shall
not be obligated under the terms of this Agreement, to indemnify Indemnitee:

 

(a) or advance expenses to Indemnitee with respect to proceedings or claims
initiated or brought voluntarily by Indemnitee and not by way of defense, except
with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 of the DGCL, but such indemnification or advancement
of expenses may be provided by the Corporation in specific cases if the Board of
Directors finds it appropriate;

 

(b) if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to Indemnitee in fact
having gained any personal profit or advantage to which he or she was not
legally entitled;

 

(c) for any expenses incurred by Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous;

 

(d) for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provisions of any state statutory law or
common law; or

 

(e) for any judgment, fine or penalty which the Corporation is prohibited by
applicable law from paying as indemnity or for any other reason.

 

14. Scope. Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Corporation’s
Certificate, its By-laws, or by statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute, or rule which expands
the right of a Delaware corporation to indemnify a member of its board of
directors or an officer, such change shall be deemed to be within the purview of
Indemnitee’s rights and the Corporation’s obligations under this Agreement. In
the event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.

 

15. Notice to Insurers. If, at the time of the receipt of a written request of
Indemnitee pursuant to Paragraph 8 hereof, the Corporation has director and
officer liability insurance in effect, the Corporation shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

16. Selection of Counsel. In the event the Corporation shall be obligated under
Paragraphs 3, 4, 5, or 6 hereof to pay the expenses of any Proceeding against
Indemnitee, the Corporation, if appropriate, shall be entitled to assume the
defense of such Proceeding, with

 

6



--------------------------------------------------------------------------------

counsel approved by Indemnitee, which approval shall not be unreasonably
withheld or delayed, upon delivery to Indemnitee of written notice of the
Corporation’s election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Corporation, the
Corporation will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, provided that: (a) Indemnitee shall have the right to employ his or
her own counsel in any such proceeding at Indemnitee’s expense; and (b) if (i)
the employment of counsel by Indemnitee has been previously authorized by the
Corporation, or (ii) the Corporation shall not, in fact, have employed counsel
to assume the defense of such proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation.

 

17. Arbitration. With the exception of the provisions of Paragraph 9 hereof, any
dispute, controversy or claim between Indemnitee and the Corporation arising out
of or relating to or concerning the provisions of this Agreement, shall be
finally settled by arbitration in the City of Cleveland, State of Ohio, before a
single arbitrator agreeable to both parties. If the parties cannot agree on a
designated arbitrator, arbitration shall proceed in the City of Cleveland, State
of Ohio, before an arbitrator appointed by the American Arbitration Association
(the “AAA”). In either case, the arbitration proceeding shall commence promptly
in accordance with the commercial arbitration rules of the AAA then in effect
and the arbitrator shall be an attorney other than an attorney who has, or is
associated with a firm having associated with it an attorney who has been
retained by or performed services for the Corporation or Indemnitee at any time
during the five years preceding the commencement of the arbitration. The award
shall be rendered in such form that judgment may be entered thereon in any court
having jurisdiction thereof.

 

18. Continuation of Rights and Obligations. All rights and obligations of the
Corporation and Indemnitee hereunder shall continue in full force and effect
despite the subsequent amendment or modification of the Corporation’s
Certificate or By-laws, as such are in effect on the date hereof, and such
rights and obligations shall not be affected by any such amendment or
modification, any resolution of directors or stockholders of the Corporation, or
by any other corporate action which conflicts with or purports to amend, modify,
limit or eliminate any of the rights or obligations of the Corporation and/or
Indemnitee hereunder.

 

19. Amendment and Modification. This Agreement may only be amended, modified or
supplemented by the written agreement of the Corporation and Indemnitee.

 

20. Assignment. This Agreement shall not be assigned by the Corporation or
Indemnitee without the prior written consent of the other party thereto, except
that the Corporation may freely assign its rights and obligations under this
Agreement to any subsidiary for whom Indemnitee is serving as a director and/or
officer thereof; provided, however, that no permitted assignment shall release
the assignor from its obligations hereunder. Subject to the foregoing, this
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
including, without limitation, any successor to the Corporation by way of
merger, consolidation and/or sale or disposition of all or substantially all of
the capital stock of the Corporation.

 

21. Saving Clause. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, the Corporation shall

 

7



--------------------------------------------------------------------------------

nevertheless indemnify Indemnitee as to Expenses, judgments, fines, penalties
and amounts paid in settlement with respect to any Proceeding to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated or by any other applicable law.

 

22. Counterparts. This Agreement may be executed in two or more fully or
partially executed counterparts each of which shall be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together shall constitute one and the same instrument. Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement. The parties may execute and
deliver this Agreement by facsimile signature, which shall have the same binding
effect as an original ink signature.

 

23. Notice and Information. Indemnitee shall, as a condition precedent to his or
her right to be indemnified under this Agreement, give to the Corporation notice
in writing as soon as practicable of any claim made against him or her for which
indemnity will or could be sought under this Agreement. Notice to the
Corporation shall be directed to the Corporation at 5885 Landerbrook Drive,
Suite 205, Cleveland, Ohio 44124 Attention: Chief Financial Officer (or such
other address as the Corporation shall designate in writing to Indemnitee).
Notice shall be deemed received three days after the date postmarked if sent by
prepaid mail, properly addressed. In addition, Indemnitee shall give the
Corporation such information and cooperation as it may reasonably require within
Indemnitee’s power.

 

24. Applicable Law. All matters with respect to this Agreement, including,
without limitation, matters of validity, construction, effect and performance
shall be governed by the internal laws of the State of Delaware applicable to
contracts made and to be performed therein between the residents thereof
(regardless of the laws that might otherwise be applicable under principles of
conflicts of law).

 

[Signature Page to Follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

THE CORPORATION: CHART INDUSTRIES, INC. By:  

 

--------------------------------------------------------------------------------

Its:     INDEMNITEE:

--------------------------------------------------------------------------------

 

9